Citation Nr: 0114033	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  99-22 276A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a higher initial disability rating for 
dyspepsia and peptic ulcer disease, status post vagotomy and 
pyloroplasty, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active duty service from February 1966 to 
June 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in December 1996 by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In October 1999, the 
case was transferred to the Muskogee, Oklahoma, RO.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original award, the Board has characterized the rating 
issue on appeal as set forth on the preceding page.

During the pendency of this appeal, the veteran argued that 
he now suffers additional disability as a result of VA 
medical care.  See 38 U.S.C.A. § 1151 (2000).  Specifically, 
he has asserted that he experiences problems with his arm and 
hand due to improperly administered intravenous injections.  
He also claims that nerves in the abdominal area were 
adversely affected during surgery.  Since these questions 
have not been developed for appellate review, they are 
referred to the RO for appropriate action.


REMAND

The veteran contends that his service-connected dyspepsia and 
peptic ulcer disease, status post vagotomy and pyloroplasty, 
is more severely disabling than the assigned 20 percent 
rating reflects.  Specifically, the veteran claims that he 
regularly suffers from abdominal pain, diarrhea, 
constipation, dumping syndrome, and painful residual 
scarring, and that such symptoms warrant the assignment of a 
higher rating. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superceded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is now applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, No. 99-1788 (U.S. Vet. 
App. Feb. 22, 2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change requires 
that notice be provided to a claimant as to what is required 
for a claim to be successful, and may require multiple 
notices during the pendency of the adjudication process.  See 
Holliday, slip op. at 12-13.  In the case of Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001), it was 
noted that the VA Secretary had not promulgated implementing 
regulations, and that these regulations might in fact provide 
more assistance than is required by the Veterans Claims 
Assistance Act itself.  Holliday, slip op. at 12.  Indeed, 
the Court noted that, until such regulations were 
promulgated, there remained significant uncertainties 
regarding the kind of notice to be given to each class of 
claimants, especially in light of the Secretary's 
acknowledgment that the notification requirements had 
universal application.  Holliday, slip op. at 13.  In order 
to ensure that the veteran in this case is afforded all the 
protections of the Veterans Claims Assistance Act of 2000, as 
implemented by VA, a remand is required.  

The most recent medical evidence consists of two 
gastrointestinal VA examination reports that were prepared in 
June 1997 and August 2000.  Both of these examination reports 
note that, despite the veteran's long history of 
gastrointestinal ailments and several abdominal surgeries, 
neither the veteran's claims file or medical records file was 
available for review.  Moreover, upon review of the claims 
file, it does not appear that the RO has attempted to obtain 
any relevant VA treatment records or other medical records 
after June 1997 which might shed additional light on the 
severity of the veteran's symptoms.  Given the veteran's 
contentions regarding increased symptoms, an effort should be 
made to obtain more recent treatment reports.  Assisting the 
veteran in this manner is also necessary in light of his 
assertions that separate compensable ratings are warranted 
for certain surgery residuals, namely scarring and an 
incisional hernia.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
satisfied.  As part of the notice 
required under the new law, the RO should 
ask the veteran to provide information 
regarding any evidence of past or current 
treatment for gastrointestinal disability 
that has not already been made part of 
the record, and ensure that all pertinent 
records of VA or private treatment have 
been procured for review.  The RO should 
assist the veteran in obtaining evidence 
by following the procedures set forth in 
38 C.F.R. § 3.159 (2000).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

2.  The veteran should be scheduled for 
gastrointestinal and dermatological 
examinations to evaluate the severity of 
the veteran's service-connected dyspepsia 
and peptic ulcer disease, status post 
vagotomy and pyloroplasty.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner(s).  The examiner(s) is/are 
requested to provide opinions as to the 
severity of the veteran's disability in 
light of the applicable schedular 
criteria set forth in 38 C.F.R. § 4.114 
(Diagnostic Codes 7305, 7308, and 7348) 
(2000).  In so doing, the examiner is 
specifically requested to comment on the 
severity and frequency of any symptoms 
associated with his disability, 
including, but not limited to, recurrent 
ulcers (with frequency and duration of 
incapacitating episodes noted), weight 
loss, diarrhea (with frequency 
specifically noted), constipation, 
alkaline gastritis, dumping syndrome, 
circulatory disturbance after meals, 
vomiting, melena, hematemesis, anemia, 
and impairment of health.  All findings 
should be reported in detail, and medical 
opinions should be explained in light of 
the evidence of record.  The examination 
of the scarring should include a 
determination on whether the surgical 
scarring is poorly nourished with 
repeated ulceration, or tender and 
painful on objective observation, or 
otherwise causative of functional 
limitations.  See 38 C.F.R. § 4.118 
(2000).  The examiner should indicate 
whether the veteran experiences any 
incisional hernia, or residuals thereof 
that have caused any weakening of the 
abdominal wall or other limitations that 
might call for the wearing of a 
supporting device.  See 38 C.F.R. § 4.114 
(Diagnostic Code 7339) (2000).  

3.  After all required notification and 
development have been completed, the RO 
should take adjudicatory action on the 
veteran's claim for a higher initial 
disability rating for dyspepsia and 
peptic ulcer disease, status post 
vagotomy and pyloroplasty.  The RO 
should consider whether "staged" 
ratings are warranted.  Fenderson, 
supra.  Consideration should also be 
given to whether separate ratings are 
warranted for other residuals, such as 
scarring, and an incisional hernia, if 
extant.  If any benefit sought is 
denied, a supplemental statement of the 
case should be issued.  The supplemental 
statement of the case should 
specifically refer to all potentially 
applicable diagnostic codes.  38 C.F.R. 
§§ 4.114, 4.118 (2000).

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


